DAUKSCH, Judge.
Appellant was sentenced to a term of 20 years in the custody of the Florida Division of Corrections at hard labor. Because there is no statutory provision for imprisonment at hard labor those words are stricken from the sentence. McDonald v. State, 321 So.2d 453 (Fla. 4th DCA 1975).
There is filed in the record here an affidavit of Louie L. Wainwright, Secretary, Department of Offender Rehabilitation, which says he is the custodian of the appellant and his records and that the appellant’s sentence is subject to the three year mandatory minimum sentence required under Section 775.087, Florida Statutes. This affidavit is incorrect because the judgment does not require this three year minimum and it could not under Earnest v. State, 351 So.2d 957 (Fla.1977).
AFFIRMED as modified.
ANSTEAD and MOORE, JJ., concur.